NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 28, 2014*
                               Decided August 29, 2014

                                         Before

                           DIANE P. WOOD, Chief Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           KENNETH F. RIPPLE, Circuit Judge

No. 14-1954

AMINA SHEIKHANI,                            Appeal from the United States District
    Plaintiff-Appellant,                    Court for the Northern District of Illinois,
                                            Eastern Division.
      v.
                                            No. 13 C 7716
WELLS FARGO BANK, et al.,
    Defendants-Appellees.                   Samuel Der-Yeghiayan,
                                            Judge.

                                       ORDER

       In an earlier case, Amina Sheikhani’s husband (purportedly acting as her
“nominee”) sued Wells Fargo Bank under 42 U.S.C. § 1983, the Fair Debt Collection
Practices Act, see 15 U.S.C. §§ 1692–1692p, and Illinois common law. The suit
challenged a state foreclosure judgment that had led to the sale of Sheikhani’s house.


      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14-1954                                                                           Page 2

The district court dismissed that case for lack of subject-matter jurisdiction under the
Rooker-Feldman doctrine. See Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462,
486 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). We upheld the dismissal.
Sheikhani v. Wells Fargo Bank, 526 F. App’x 705 (7th Cir. 2013). Five months later
Sheikhani herself sued Wells Fargo and several additional defendants, once more
invoking § 1983 and the FDCPA. Concluding that Sheikhani again sought to challenge
the foreclosure judgment, the district court applied Rooker-Feldman and dismissed the
suit. Sheikhani moved for leave to amend her complaint, but the court denied her
request as futile.

        Sheikhani appeals from that denial, asserting that the district court abused its
discretion by not allowing her to amend her complaint. But the court was right that
Rooker-Feldman blocks federal suits that attack state-court judgments, see Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); Arnold v. KJD Real Estate, LLC,
752 F.3d 700, 704–05 (7th Cir. 2014), and Sheikhani does not dispute that her suit mounts
such an attack. Her briefs on appeal, and the amended complaint she wants to file, aim
squarely at the foreclosure judgment. She contends, based on alleged “breaches” of a
pooling and servicing agreement, that “[t]he Foreclosing entity was not the true owner
of the loan” and that it lacked standing to foreclose. Rooker-Feldman puts that dispute
outside the district court’s jurisdiction.

                                                                                  AFFIRMED.